Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al (US PGPub No. 2016/0245271).

Schaefer teaches:

limitations from claims 1 and 6, a tube pump system/method comprising: a housing unit (29) which has an inner peripheral surface (30) formed into a circular-arc shape around an axis line (~26); a tube (31) having flexibility which is arranged along the inner peripheral surface (see FIG. 3-7; paragraph 39); a pair of roller units (arms 24-25 and rollers 27-28; paragraph 39; the “roller units” are being interpreted under 35 U.S.C. 112(f) and have been described in paragraphs 67-68 of applicant’s PGPub as a roller with a support member coupled to the drive shaft) which are housed in the housing unit, and are rotated around the axis line from a closing position (34) to a releasing position (35) around the axis line in a state where the pair of roller units close the tube (paragraph 40); a pair of drive units which are configured to respectively rotate the pair of roller units around the axis line in a same direction (see stepper motors; paragraph 25, 27-28 and 38 teaching each pinch element 27-28 being individually driven by a step motor; the “drive units” are being interpreted under 35 U.S.C. 112(f) and have been described in paragraphs 73-74 as a motor with a drive shaft connected to the roller support members); a control unit (17) which is configured to control each of the pair of drive units such that a liquid which flows into the tube from one end of the tube is discharged from the other end of the tube (paragraph 38-40); and a pressure detection unit (pressure sensor 15; the “pressure detection unit” is being interpreted under 35 U.S.C. 112(f), see paragraph 50 of applicant’s PGPub teaching the pressure detection unit as a pressure sensor) which is configured to detect a pressure of a liquid in a pipe connected to the other end of the tube (paragraphs 37-38), wherein the control unit is configured to control a first rotation angle (α; paragraphs 41-42) around the axis line and a second rotation angle (α’; paragraphs 43-45) around the axis line based on the pressure of the liquid detected by the pressure detecting unit such that fluctuation of the pressure of the liquid detected by the pressure detection unit when the pair of roller units are rotated through at least one revolution falls within a predetermined value (paragraph 38 and 44; in order to match the pre-compressed fluid pressure to the outlet pressure sensed by the pressure sensor, the control moves the first angle α to a 180 degree position and creates a second angle α’ at another desired angle), the first rotation angle being formed between the pair of roller units when a first roller unit of the pair of roller units passes through the closing position (see α in FIG. 4 as roller 28 is in section 34), and the second rotation angle being formed between the pair of roller units when a second roller unit of the pair of roller units passes through the releasing position (see α’ in FIG. 3 and 5-6 as roller 27 is in section 35);

limitations from claims 2 and 7, wherein the control unit performs a control such that the second rotation angle becomes smaller than the first rotation angle (see α’ in FIG. 5-6 which is smaller than α as shown in FIG. 4);

limitations from claims 3 and 8, wherein the control unit increases an angular velocity of the first roller unit from a first predetermined velocity to a second predetermined velocity in a period from a point where the first roller unit passes through the closing position to a point where the second roller unit passes through the releasing position (see the position change of the rollers 27-28 from FIG. 6 to FIG. 3; paragraph 44 and 45 teaches the rollers are rotated faster or slower to reach this angular position);

limitations from claims 4 and 9, wherein the control unit (17) controls the pair of drive units such that, as the fluctuation falls within the predetermined value, an angular velocity of the first roller unit which moves toward the releasing position is gradually decreased after the second roller unit passes through the releasing position (see paragraph 44 teaching that the rolling element 27 may be rotated more slowly when the second roller 28 is past the section 34 such that angle α’ is formed);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (US PGPub No. 2016/0245271) as applied to claims 1 and 6 above, and in further view of Heide et al (US PGPub No. 2013/0280104).

Schaefer teaches that the pump rollers (27-28) are driven individually such that a particular angle (α) during an initial phase (FIG. 4) is maintained and that during the compression phase (FIG. 5-6) a particular angle (α’) is maintained (paragraph 44-45); Schaefer does not explicitly teach that the angular velocity of the rollers is controlled to maintain a particular flow rate out of the pump;

However, Heide teaches a peristaltic pump (100; FIG. 1) including two rollers (102); wherein the velocity of the rollers is controlled such that a particular flow rate of the pump is maintained (paragraphs 72-75; FIG. 2);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the flow rate of the pump of Schaefer, using angular velocity control of the roller units as taught by Heide, in order to further reduce pulsations in the pump outflow (see paragraphs 71 and 74 of Heide);


Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach controlling both the first and second angles based upon a detected pressure fluctuation during a revolution of the pump. The closest prior art to Schaefer does not teach monitoring a pressure fluctuation amount and controlling the pump in response thereto over a cycle.


Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Schaefer does not control a first and second angle between a pair of roller units based upon a detected pressure. However, the examiner notes that Schaefer teaches that the roller units (27-18) are controlled in a manner in which a change in the angle between the roller units is based upon a measure pressure. The change in angle is based upon both the first angle (starting angle α) and the second angle (pre-compressed angle α’). Therefore, in moving from FIG. 3 to FIG. 4 for example, the first angle is controlled to be α (180 degrees in FIG. 4) such that a pressure based control can be accomplished.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746